DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/529,613, filed on 8/1/2019 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 11 and 16 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invoke 35 USC section 112(b).
Claim 16 is directed to a network device comprising one or more processors and a non-transitory machine-readable storage medium and thus meets requirements 35 USC section 101.
Allowable Subject Matter
Claims 5, 6, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 7-11, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh et al. (US 9,887,969) hereinafter Shemesh, in view of Lee (US 2004/0260933 A1) hereinafter Lee.
As to claim 1, Shemesh teaches a method by one or more network devices (see Fig. 1, Application Manager 14) for providing obfuscated code to web application clients (see col. 1, lines 35-47, “A method for obfuscating Javascript includes obtaining by an application manager apparatus a webpage requested by a client computing device. A determination of when javascript code is in the source code of the obtained webpage is made by the application manager apparatus. A stored obfuscated javascript code is obtained by the application manager apparatus when the javascript code is determined to be in the source code of the obtained webpage. The obtained obfuscated javascript code is embedded into the obtained webpage and the obtained webpage with the embedded obfuscated javascript code is sent to the requesting client computing device by the application manager apparatus.”), the method comprising: 
see col. 4, lines 28-32 “The plurality of client computing devices 12(1)-12(n), in this example, may run interface applications, such as Web browsers, that may provide an interface to make requests for and send and/or receive data to and/or from the plurality of web servers 16(1)-16(n) via the application manager apparatus 14.”; see also col. 8, lines 52-56 and Fig. 4 step 410); 
	 determining a configuration (e.g., IP address hash or hash-based index using any other parameters, see col. 8 lines 32-38) utilized by the web application client based on a header of the web application layer request (see col, 8, lines 22-43; see also col. 9, lines 15-20); 	
	selecting, for providing to the web application client with a web application layer response corresponding to the web application layer request (see Fig. 4, step 435 and col. 9, lines 28-31, “In the next step 435, the application manager apparatus 14 forwards the obtained webpage with the embedded obfuscated JavaScript code back to the requesting one of the plurality of client computing devices 12(1)-12(n)”), an obfuscated code from a plurality of obfuscated codes for the configuration utilized by the web application client (see Fig. 4, step 425 and col. 9, lines 15-20 “In the next step 425, the application manager apparatus 14 using the determined hash value, obtains a stored obfuscated JavaScript code from the obfuscated JavaScript database 22, although the application manager apparatus 14 can use other parameters to obtain the stored obfuscated JavaScript code. In this example, the application manager apparatus 14 compares the determined hash value against all the stored hash value in the obfuscated JavaScript database and obtains the obfuscated JavaScript code that is associated with the stored hash value that exactly matches the determined hash value.”). 
	Shemesh does not explicitly teach but Lee teaches the following limitation(s) - wherein the plurality of obfuscated codes for the configuration utilized by the web application client provide the same intended functionality but are obfuscated differently from each other; and providing the selected obfuscated code to the web application client with the web application response (see Figs 3 and 4; see also para. [0040] “…creating first to N-th obfuscated codes by processing an original code using N different obfuscation methods”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shemesh and Lee before him or her, to modify the scheme of Shemesh by including Lee. The suggestion/motivation for doing so would have been to prevent more effectively against reverse engineering of an original code from an obfuscated code by increasing the number of obfuscated codes generated from a single code, as briefly discussed in para. [0038]-[0040].

As to claims 11 and 16, claims 11 and 16 include similar limitations as claim 1 and thus claims 11 and 16 are rejected under the same rationale as claim 1.
As to claim 7, in view of claim 1, Lee teaches wherein the selecting the obfuscated code from the plurality of obfuscated codes for the configuration utilized by the web application client is at random (see para. [0040], It is noted that out of one original code, N different obfuscated codes are created.). 
As to claims 8 and 18, in view of claims 1, and 16, respectively, Shemesh teaches wherein the plurality of obfuscated codes for the configuration utilized by the web application client are obfuscated Javascript codes (see Fig. 3, step 310). 
As to claims 9 and 19, in view of claims 1, and 16, respectively, Shemesh teaches wherein the one or more network devices implement a web application layer attack detector communicatively coupled between the web application client and a web application server (see Fig. 1, Application Manager 14, col. 2, line 51 through col. 3, line18). 
As to claims 10 and 20, in view of claims 1 and 20, respectively, Shemesh teaches wherein the one or more network devices implement a web application server (see col. 4, line 48 through col. 5, line 56 for web servers 16.)
Claim(s) 2-4, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh, in view of Lee, and further in view of Kelsey (US 2017/0359319 A1).
As to claims 2, 12, 17, in view of claims 1, 11, and 16, respectively, the combination of Shemesh and Lee does not explicitly teach but Kelsey teaches “wherein the configuration utilized by the web application client is determined based on a value included in a User-Agent header field in the header of the web application layer request” (see para. [0055]-[0058] “User-Agent: Mozilla/4.0 (compatible; MSIE5.01; Windows NT)”).

As to claims 3, 13, in view of claims 1, 11, respectively, the combination of Shemesh and Lee does not explicitly teach but Kelsey teaches “wherein the configuration utilized by the web application client corresponds to a type and version of a web browser that generated the web application layer request” (see para. [0055]-[0058] “User-Agent: Mozilla/4.0 (compatible; MSIE5.01; Windows NT)”).). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shemesh and Lee before him or her, to modify the scheme of Shemesh and Lee by including Kelsey. The suggestion/motivation for doing so would have been to facilitate the build of obfuscated codes geared toward the web browser of the client device by obtaining the web browser related parameter values from the User-Agent header field.
As to claims 4, 14, in view of claims 1, 11, respectively, the combination of Shemesh and Lee does not explicitly teach but Kelsey teaches “wherein the configuration utilized by the web application client is determined based on one or more of: the types of header fields in the header of the web application layer request, an order of header fields in the header of the web application layer request, and one or more values included in the header see para. [0055]-[0058] “User-Agent: Mozilla/4.0 (compatible; MSIE5.01; Windows NT)”).). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shemesh and Lee before him or her, to modify the scheme of Shemesh and Lee by including Kelsey. The suggestion/motivation for doing so would have been to facilitate the build of obfuscated codes geared toward the web browser of the client device by obtaining the web browser related parameter values from the User-Agent header field.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497